Welcome
I now have great pleasure in greeting here today a delegation of MPs and other visitors from the New Zealand Parliament and the Mission of New Zealand to the European Union, who are now with us in the distinguished visitors' gallery.
(Applause)
The members of the delegation are in Brussels to meet with their counterparts from the European Parliament at the 14th European Parliament/New Zealand Interparliamentary Meeting. They are leaving Brussels for West Flanders after their meetings this afternoon, where they will attend a number of events tomorrow commemorating the 90th anniversary of the Battle of Passchendaele. I wish the delegation well for the remainder of their stay in the European Union.